 

Exhibit 10.4

OAK INVESTMENT PARTNERS XII, LIMITED PARTNERSHIP

October 22, 2010

Clarient, Inc.

31 Columbia

Aliso Viejo, CA 92656

Attention: Ronald Andrews

 

  Re: Retention Bonus Payment

Dear Ronald:

Subject to the terms and conditions of this letter (this “Letter”), Oak
Investment Partners XII, Limited Partnership, a Delaware limited partnership
(the “Stockholder”) hereby commits to pay a retention bonus to each of the
officers of Clarient, Inc. (the “Company”) listed on Appendix A hereto (each, an
“Eligible Officer”) in the amount set forth opposite such Eligible Officer’s
name on Appendix A (all such amounts, including unallocated amounts, in the
aggregate, the “Retention Bonus”). This Letter is being executed concurrently
with that certain other letter agreement dated as of the date hereof (the “Other
Stockholder Letter”) between the Company and Safeguard Scientifics, Inc., a
Pennsylvania corporation (the “Other Stockholder”), pursuant to which the Other
Stockholder has committed to pay retention bonuses to the Eligible Officers in
an aggregate amount of $6,900,000 on substantially the same terms as this
Letter. Certain capitalized terms used in this Letter are defined in Appendix B
hereto. The Retention Bonuses payable under this Letter are intended, among
other things, (i) to encourage the Eligible Officers to remain employed by the
Company through the consummation of a Change in Control so as to maximize the
likelihood of the successful sale of the Company and to ensure that an effective
management team remains in place if the proposed sale of the Company is not
consummated, and (ii) to position the Company so that stockholder value can be
maximized. The Stockholder is entering into this Letter voluntarily and not on
account of any obligation that the Stockholder or the Company has to the Company
and/or any of the Eligible Officers.

1. Terms and Conditions of the Retention Bonus. Subject to Sections 2, 3 and 4
below, the Stockholder shall pay each Eligible Officer a portion of the
Retention Bonus equal to the amount set forth opposite such Eligible Officer’s
name on Appendix A, less applicable withholding taxes with respect to the
portion of such Retention Bonus required to be paid hereunder, if (a) a Change
in Control occurs prior to termination of this Agreement and (b) either:

 

  (i) the Eligible Officer is employed with the Company on the date on which
such Change in Control occurs, or



--------------------------------------------------------------------------------

 

  (ii) the Eligible Officer’s employment with the Company is terminated by the
Company without Cause or by the Eligible Officer for Good Reason after the date
hereof and prior to the date that such Change in Control occurs.

Following the date hereof, the Stockholder and the Company (with and subject to
approval of a majority of the members of the Compensation Committee of the
Company’s Board of Directors not affiliated with either the Stockholder or the
Other Stockholder) shall update Appendix A to allocate the amount set forth
opposite the column “Unallocated Retention Bonus Amount” among one or more
employees of the Company (which may include one or more Eligible Officers
already listed on Appendix A) and, following mutual agreement as to such
allocation by the Stockholder and the Company, the individual(s) to whom such
amounts are allocated shall be considered Eligible Officers with respect to such
amounts for purposes of this Agreement and the amounts so allocated shall
constitute Retention Bonuses for purposes of this Agreement. In addition, the
Company (subject to approval of a majority of the members of the Compensation
Committee of the Company’s Board of Directors not affiliated with the
Stockholder or the Other Stockholder) and the Stockholder may, at any time prior
to consummation of a Change in Control and pursuant to an agreement in writing
between the Company and the Stockholder, modify Appendix A to reallocate all or
a portion of Retention Bonuses from one or more Eligible Officers to other
Eligible Officers or to other employees of the Company (who, upon such
reallocation, shall be considered Eligible Officers hereunder); provided that
the aggregate total amount of Retention Bonuses payable pursuant to this Letter
after giving effect to any such adjustments shall remain $5,100,000. In no event
shall the maximum aggregate amount of Retention Bonuses committed to be paid by
the Stockholder be increased above $5,100,000. Any portion of the Retention
Bonus that becomes payable to an Eligible Officer hereunder shall be paid on the
date on which a Change in Control occurs. In the event a Change in Control
occurs and the conditions set forth in clause (i) or (ii) above are not
satisfied with respect to an Eligible Officer, the Stockholder shall have no
obligation with respect to any payment to such Eligible Officer under this
Letter or otherwise. For the avoidance of doubt, the Stockholder shall have no
obligation to pay any portion of the Retention Bonus to any Eligible Officer if
a Change in Control does not occur.

2. Release of Claims. It shall be a condition to the payment of any Retention
Bonus pursuant to Section 1 that the Eligible Officer intended to receive such
payment execute and deliver to the Stockholder and the Company a release of
claims in the form attached hereto as Appendix C.

3. Approval by Compensation Committee. Notwithstanding anything to the contrary
in this Letter, no portion of the Retention Bonus shall be paid to any Eligible
Officer unless and until the Compensation Committee of the Company’s Board of
Directors has approved and/or ratified each such Retention Bonus as an
“employment compensation, severance or other employee benefits arrangement,” as
defined under Rule 14d-10(d)(1) under the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder (the “Exchange
Act”), for purposes of establishing the “non-exclusive safe harbor” with respect
to such Retention Bonus pursuant to Rule 14d-10(d)(2) under the Exchange Act.

 

2



--------------------------------------------------------------------------------

 

4. Payment of Income Taxes and Employer Taxes. On or prior to the date of a
Change in Control, the Company shall advise the Stockholder in writing of the
amount (determined by a majority of the members of the Audit Committee of the
Company’s Board of Directors) of the aggregate amount of Federal, state or local
taxes that are required to be withheld by the Company pursuant to any applicable
law or regulation with respect to the Retention Bonus payable by the Stockholder
to the Eligible Officers under this Letter (the “Withholding Taxes”). Solely for
purposes of determining such Withholding Taxes, the Retention Bonus shall be
deemed to constitute a “parachute payment” within the meaning of
Section 280G(b)(2) of the Internal Revenue Code of 1986, as amended (the
“Code”), and thus shall include any excise taxes payable (using such assumption)
under Section 4999 of the Code (the “Excise Taxes”). The Stockholder shall
withhold from the portion of the Retention Bonus payable to an Eligible Officer
the amount of Withholding Taxes applicable to such Eligible Officer as specified
by the Company pursuant to the preceding sentence, less the portion of the
Covered Excise Tax Amount allocable to such Eligible Officer. For purposes of
this Letter, the “Covered Excise Tax Amount” means the lesser of (x) one-half of
the Excise Taxes imposed on the Eligible Officers directly or indirectly as a
result of the payment of the Retention Bonus and (y) $563,125, in each case
allocated among the Eligible Officers as determined by a majority of the members
of the Compensation Committee of the Company’s Board of Directors not affiliated
with the Stockholder or the Other Stockholder. The Company shall (a) pay and
report the amounts of Withholding Taxes to the applicable Federal, state and
local tax authorities (including the Covered Excise Tax Amounts) upon the
Stockholder’s delivery of the amounts it is required to withhold pursuant to
this Section 4 to the Company on the date on which a Change in Control occurs
and (b) pay (including a gross-up amount so that any additional Federal, state
or local taxes attributable to the Covered Excise Tax Amounts shall also be
funded by the Company) and report such additional Federal, state or local taxes
that are required to be withheld by the Company pursuant to any applicable law
or regulation with respect to amounts funded by the Company rather than the
Stockholder under clause (a) and this clause (b). In the event the Company
reports the Retention Bonus as a “parachute payment” within the meaning of
Section 280G(b)(2) of the Code, such reporting position shall not preclude any
Eligible Officer from asserting that a Retention Bonus does not constitute a
“parachute payment” in such Eligible Officer’s personal income tax returns filed
with any taxing authority.

5. Limit on Payments by Stockholder. The portion of the Retention Bonus paid to
an Eligible Officer shall be reduced to the extent necessary so that no portion
thereof shall be subject to Excise Taxes but only if, by reason of such
reduction, the net after-tax benefit received by such Eligible Officer shall
exceed the net after-tax benefit received by such Eligible Officer (taking into
account the Company’s payment of the Covered Excise Tax Amount (including
related gross up amounts contemplated by Section 4)) if no such reduction was
made.

6. No Right To Continued Employment; Impact on other Plans. Nothing contained in
this Letter shall (i) confer upon any Eligible Officer any right to continue in
the employ of the

 

3



--------------------------------------------------------------------------------

 

Company or any of its subsidiaries, (ii) constitute any contract or agreement of
employment, (iii) interfere in any way with the right of the Company or any of
its subsidiaries to terminate an Eligible Officer’s employment at any time, with
or without cause, or (iv) affect in any way an Eligible Officer’s rights under
any other plan or agreement with the Company or any of its subsidiaries,
including, without limitation, any employment or severance agreement. Retention
Bonuses paid under this Letter shall not be taken into account to increase any
benefits provided, or continue coverage, under any other plan, program, policy
or arrangement of the Company or its subsidiaries, except as otherwise expressly
provided in such other plan, program, policy or arrangement.

7. Non-Transferability. The Company may not transfer or assign any right or
interest under this Letter without the prior written consent of the Stockholder.

8. Amendment and Termination. The Company (subject to approval of a majority of
the members of the Audit Committee of the Company’s Board of Directors) and the
Stockholder may terminate, amend or modify this Letter at any time prior to
consummation of a Change in Control pursuant to an agreement in writing between
the Company and the Stockholder. In addition, this Letter shall automatically
terminate (unless extended in writing by the Company and the Stockholder) (i) if
at any time after the date hereof and prior to the consummation of a Change in
Control, the Company is not, for a period of at least fifteen (15) consecutive
business days, a party to an Acquisition Agreement or (ii) if the Other
Stockholder Letter is terminated or is materially amended to reduce the amount
of the commitment of the Other Stockholder to pay retention bonuses thereunder
without the consent of the Stockholder. For purposes of clause (i) of the
preceding sentence, the Company shall be deemed to not be a party to an
Acquisition Agreement if such Acquisition Agreement has been terminated.

9. No Third Party Beneficiary. Nothing contained in this Letter shall create any
third-party beneficiary or other right in any other person, including any
Eligible Officer or any employee or former employee of the Company or any of its
subsidiaries, and no such person shall have standing to enforce such provisions
hereof as if they were a party hereto.

10. Voluntary Agreement. The Stockholder hereby acknowledges and represents that
it has voluntarily agreed to pay a Retention Bonus pursuant to the terms and
conditions of this Letter and that such agreement is not on behalf of or in
satisfaction of any obligation of the Company.

11. Governing Law. This Letter shall be construed, interpreted and the rights of
the parties determined in accordance with the laws of the State of Delaware
(without regard to the conflicts of laws principles thereof) and applicable
federal law.

12. Severability. The invalidity or unenforceability of any provision of this
Letter shall not affect the validity or enforceability of any other provision of
the Letter, which shall remain in full force and effect.

 

4



--------------------------------------------------------------------------------

 

13. Captions. The captions preceding the sections of this Letter have been
inserted solely as a matter of convenience and shall not define or limit the
scope or intent of any section or provision of this Letter.

[Signature Page Follows]

 

5



--------------------------------------------------------------------------------

 

Very truly yours,

STOCKHOLDER

 

OAK INVESTMENT PARTNERS XII, LIMITED PARTNERSHIP

 

By: Oak Associates XII, LLC, its General Partner

By:   /s/    ANN LAMONT          

Name: Ann Lamont

Title: Managing Member

 

 

Accepted and Agreed,

this 22nd day of October, 2010.

 

CLARIENT, INC. By:   /s/    RONALD A. ANDREWS          

Name: Ronald A. Andrews,

Title: Vice Chairman and CEO



--------------------------------------------------------------------------------

 

Appendix A

 

Eligible Officer

  

Retention Bonus*

Ronald Andrews

   $1,592,459

Kenneth Bloom

   $650,657

Michael Pellini

   $953,138

David Daly

   $884,122

Michael Rodriguez

   $467,124

Glen Fredenberg

   $212,500

Melinda Griffith

   $85,000

Unallocated Retention Bonus Amount

   $255,000

* Gross amount, before applicable tax withholding

 

A-1



--------------------------------------------------------------------------------

 

Appendix B

Definition of “Acquisition Agreement”

“Acquisition Agreement” shall mean any definitive agreement providing for a
Change in Control.

Definition of “Cause”

“Cause” with respect to any Eligible Officer, shall mean (i) the Eligible
Officer’s failure to adhere to any lawful written policy of the Company (unless
the Eligible Officer’s failure to adhere is at the request of the Company’s
Board of Directors) if the Eligible Officer has been given a reasonable
opportunity to comply with such policy and cure the Eligible Officer’s failure
to comply (which reasonable opportunity to cure must be granted for a period of
at least ten days and up to thirty days, if reasonable); (ii) the Eligible
Officer’s appropriation (or attempted appropriation) of a business opportunity
of the Company, including attempting to secure or securing any personal profit
in connection with any transaction entered into on behalf of the Company;
(iii) the Eligible Officer’s misappropriation (or attempted misappropriation) of
any of the Company’s funds or property (including without limitation trade
secrets and other intellectual property); or (iv) the Eligible Officer’s
conviction of, or Eligible Officer’s entering of a guilty plea or plea of no
contest with respect to, a felony or the equivalent thereof.

Definition of “Change in Control”

“Change in Control” shall mean (i) the issuance, sale, transfer or acquisition
of shares of capital stock of the Company (including a transfer as a result of
death, disability, operation of law, or otherwise) in a single transaction or a
group of related transactions, as a result of which any entity, person, or group
acquires the beneficial ownership of newly issued, outstanding or treasury
shares of the capital stock of the Company having 50% or more of the combined
voting power of the Company’s then outstanding securities entitled to vote for
at least a majority of the authorized number of directors of the Company or
(ii) any merger, consolidation, sale of all or substantially all the assets or
other comparable transaction as a result of which all or substantially all of
the assets and business of the Company are acquired directly or indirectly by
another entity. An “affiliate” of an entity is an entity controlling, controlled
by, or under common control with the entity specified, directly or indirectly
through one or more intermediaries. “Group” shall have the same meaning as in
Section 13(d) of the Securities Exchange Act of 1934 (provided, however, that
Safeguard Scientifics, Inc. (and its affiliates), on the one hand, and Oak
Investment Partners XII, Limited Partnership (and its affiliates), on the other
hand, shall be deemed not to constitute part of the same group with each other),
and “beneficial ownership” shall have the meaning set forth in Rule 13d-3 of the
Securities and Exchange Commission adopted under the Securities Exchange Act of
1934.

 

B-1



--------------------------------------------------------------------------------

 

Definition of “Good Reason”

“Good Reason” with respect to any Eligible Officer, shall mean “Good Reason” as
defined in such Eligible Officer’s employment agreement with the Company if such
an agreement exists and contains a definition of Good Reason, or, if no such
agreement exists or such agreement does not contain a definition of Good Reason,
then Good Reason shall mean (i) the Eligible Officer’s assignment (without the
Eligible Officer’s consent) to a position, title, responsibilities, or duties of
a materially lesser status or degree of responsibility than the position,
responsibilities, or duties currently held by the Eligible Officer or removal
from Eligible Officer’s current position in the Company; (ii) the relocation of
the Company’s offices at which the Eligible Officer is principally employed to a
location which is more than thirty (30) miles from the location of the Company’s
principal offices on the effective date of this Letter; (iii) the material
reduction of the Eligible Officer’s base salary or bonus opportunity, except
pursuant to a reduction which also applies to the Company’s other senior
executives; or (iv) a material diminution in the authority, duties, or
responsibilities of the supervisor to whom the Eligible Officer is required to
report; provided, however, that the Eligible Officer must have given the written
notice to the Company that the Eligible Officer believes he has the right to
terminate employment for Good Reason, within ninety (90) days of the initial
occurrence of such event, and the Company fails to eliminate the good reason
within thirty (30) days after receipt of the notice. Further, the Eligible
Officer’s termination of employment must occur within 2 years from the initial
occurrence of an event that constitutes Good Reason.

 

B-2



--------------------------------------------------------------------------------

 

Appendix C

Confirmation and General Release

Reference is made to the letter agreement dated as of October 22, 2010 (the
“Letter”) between Oak Investment Partners XII, Limited Partnership, a Delaware
limited partnership (the “Stockholder”) and Clarient, Inc. (the “Company”).

The undersigned does hereby confirm that the undersigned (i) does not have and
has not had any right to receive any payments, compensatory or otherwise, from
the Stockholder or any Stockholder Releasee (“Stockholder Payments”) and
(ii) does not have and has not had any right to receive any payments,
compensatory or otherwise, or equity interests in the Company (“Company
Payments” and, together with Stockholder Payments (“Payments”)) from the Company
or any Company Releasee other than (a) pursuant to stock options or restricted
stock awards granted to the undersigned prior to the date hereof subject to the
terms and conditions thereof, (b) pursuant to any written employment agreement
between the undersigned and the Company subject to the terms and conditions
thereof, (c) pursuant to the Company’s Management Incentive Plan, subject to the
terms and conditions thereof, and (d) pursuant to employee benefit plans
existing as of the date hereof, subject to the terms and conditions thereof (the
agreements, instruments and/or plans described in clauses (a)-(d), the “Existing
Compensatory Arrangements”). “Stockholder Releasees” means the Stockholder and
each of its partners, subsidiaries, associates, affiliates, successors, heirs,
assigns, agents, directors, officers, employees, representatives, lawyers,
insurers, and all persons acting by, through, under or in concert with them, or
any of them. “Company Releasees” means the Company and each of its partners,
subsidiaries, associates, affiliates, successors, heirs, assigns, agents,
directors, officers, employees, representatives, lawyers, insurers, and all
persons acting by, through, under or in concert with them, or any of them. In
consideration of the Stockholder’s payment of the Retention Bonus, the
undersigned hereby releases and forever discharges the Stockholder Releasees and
Company Releasees (collectively, the “Releasees”) of and from any and all manner
of action or actions, cause or causes of action, in law or in equity, suits,
debts, liens, contracts, agreements, promises, liability, claims, demands,
damages, losses, costs, attorneys’ fees or expenses, of any nature whatsoever,
known or unknown, fixed or contingent (hereinafter called “Claims”), which the
undersigned now has or may hereafter have against the Releasees, or any of them,
with respect to any Payment other than pursuant to the Letter or the Existing
Compensatory Arrangements. For the avoidance of doubt, this release does not
apply to (i) any right to receive indemnification and/or advancement of expenses
that the undersigned may have from the Company (and/or any of its subsidiaries)
or under any Acquisition Agreement (or under applicable director and officers’
insurance policies) or (ii) the Company’s responsibilities pursuant to Section 4
of the Letter.

The undersigned represents and warrants that there has been no assignment or
other transfer of any interest in any Claim which he may have against Releasees,
or any of them, and the undersigned agrees to indemnify and hold Releasees, and
each of them, harmless from any liability, Claims, demands, damages, costs,
expenses and attorneys’ fees incurred by Releasees, or any of them, as the
result of any such assignment or transfer or any rights or

 

C-1



--------------------------------------------------------------------------------

Claims under any such assignment or transfer. It is the intention of the parties
that this indemnity does not require payment as a condition precedent to
recovery by the Releasees against the undersigned under this indemnity.

The undersigned agrees that if he hereafter commences any suit arising out of,
based upon, or relating to any of the Claims released hereunder or in any manner
asserts against Releasees, or any of them, any of the Claims released hereunder,
then the undersigned agrees to pay to Releasees, and each of them, in addition
to any other damages caused to Releasees thereby, all attorneys’ fees incurred
by Releasees in defending or otherwise responding to said suit or Claim.

The undersigned further understands and agrees that neither the payment of any
sum of money nor the execution of this Release shall constitute or be construed
as an admission of any liability whatsoever by the Releasees, or any of them,
who have consistently taken the position that they have no liability whatsoever
to the undersigned.

The undersigned acknowledges that it has been advised of the provisions of
California Civil Code Section 1542 which provides that: “A general release does
not extend to claims which the creditor does not know or suspect exist in his
favor at the time of executing the release, which if known by him must have
materially affected his settlement.” The undersigned being aware of said code
section, hereby expressly waives any right the undersigned may have thereunder,
as well as under any other statute or common law principle of similar effect.

This Confirmation and General Release shall be effective concurrent with the
receipt by the undersigned of the portion of the Retention Bonus that is payable
to the undersigned pursuant to the Letter.

IN WITNESS WHEREOF, the undersigned has executed this Confirmation and Release
this ____ day of ___________, ____.

[Name]

 

 

 

C-2